DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:
In claim 16 at line 4, --the-- should be added before “method.”
In claim 18 at line 4, --the-- should be added before “method.”
Appropriate correction is required.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (US 7,983,039).
[AltContent: textbox (BP)][AltContent: textbox (E1)][AltContent: textbox (F2)][AltContent: textbox (F1)]
    PNG
    media_image1.png
    677
    458
    media_image1.png
    Greyscale

Regarding claim 1, Nguyen discloses:
A universal replaceable fan unit for cooling, the universal replaceable fan unit comprising:
a fan assembly (fan tray cassette 320) comprising an intake end and an output end, wherein the fan assembly is configured to create an airflow from the intake end to the output end (see arrows indicating flow direction in Figs 3 and 5);
a fan mounting (310) configured to receive and secure the fan assembly in an operable position (col 4 lines 51-54), the fan mounting comprising:
a frame member (body of 310); and
a securing member (fastener 340 disclosed as a screw or similar at col 3 lines 31-37 is equivalent to the nuts disclosed as a securing member in [0006] of the instant specification), wherein the fan mounting is configured to allow the fan assembly to be moved with respect to the fan mounting between a first position defining a first airflow direction and a second position defining a second airflow direction, wherein the first airflow direction is opposite the second airflow direction (col 5 lines 41-50); and
an electrical connector (interconnection board 330) removably attached to the fan assembly (by fasteners 412, col 9 lines 5-12. The purpose of these fasteners is not disclosed as important to reversing the fan.), wherein the electrical connector is configured to allow electricity to be provided to the fan assembly for operation (col 6 lines 18-38).
Regarding claim 10, Nguyen discloses:
the securing member (340) is configured to restrict the movement of the fan assembly with respect to the fan mounting when engaged with the fan assembly (col 4 lines 54-56).
Claims 11 and 20 are rejected for the same reasons as claims 1 and 10.
s 1, 9, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aruga (US 2012/0044645)

    PNG
    media_image2.png
    351
    424
    media_image2.png
    Greyscale

Regarding claim 1, Aruga discloses:
A universal replaceable fan unit for cooling, the universal replaceable fan unit comprising:
a fan assembly (40, [0024]) comprising an intake end and an output end, wherein the fan assembly is configured to create an airflow from the intake end to the output end ([0026] “air blowing direction”);
a fan mounting (holding board 50, [0023]) configured to receive and secure the fan assembly in an operable position, the fan mounting comprising:
a frame member (bottom and sides of 50); and
a securing member (screws [0023] are the equivalent of nuts), wherein the fan mounting is configured to allow the fan assembly to be moved with respect to the fan mounting ([0026]) between a first position defining a first airflow direction and a second position defining a second airflow direction, wherein the first airflow direction is opposite the second airflow direction ([0021]); and
an electrical connector (54a or 54b) removably attached to the fan assembly, wherein the electrical connector is configured to allow electricity to be provided to the fan assembly for operation ([0024]-[0026]).
Regarding claim 11, Aruga discloses:
A method of reversing an airflow direction of a universal replaceable fan unit for cooling, the method comprising:
providing a fan assembly (40, [0024]) comprising an intake end and an output end ([0026] “air blowing direction”), wherein the fan assembly is configured to create an airflow from the intake end to the output end;
moving the fan assembly between a first position in a fan mounting defining a first airflow direction and a second position in the fan mounting defining a second airflow direction ([0026]), wherein the first airflow direction is opposite the second airflow direction ([0021]), wherein the fan mounting comprises a frame member (body of 50) and a securing member (screws [0023] are the equivalent of nuts);
securing the fan assembly to the fan mounting via the securing member; and
attaching an electrical connector (54a or 54b) to the fan assembly, wherein the electrical connector is configured to allow electricity to be provided to the fan assembly for operation ([0024]-[0026]).
Regarding claims 9 and 19, Aruga discloses:
the fan mounting further comprises a handle (51, [0023]) at an exterior end of the fan mounting, such that the universal replaceable fan unit can be removed from a switch system box ([0027 “switch”) via the handle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 7,983,039) as applied to claims 1 and 11 and in view of Rubenstein (US 2003/0163905).
Regarding claim 2, Nguyen discloses:
the frame member defines a first edge E1 in annotated Fig 3 above) and a second edge (corresponding edge on the bottom, not shown in Fig 3)
Nguyen does not disclose:
the securing member comprises a first clipping mechanism and a second clipping mechanism, wherein the first clipping mechanism is attached at a first clip attachment end to the first edge of the frame member and the second clipping mechanism is attached at a second clip attachment end to the second edge of the frame member, wherein the first clipping mechanism is engagable with a first recess of the fan assembly at a first clip engaging end and the second clipping mechanism is engagable with a second recess of the fan assembly at a second clip engaging end, such that the fan assembly is removably attached to the frame member in an instance in which the first clipping mechanism is engaged with the first recess and the second clipping mechanism is engaged with the second recess.
Nguyen discloses that the fastener 340 may be a variety of different fasteners (col 5 lines 29-40).

    PNG
    media_image3.png
    321
    332
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    303
    274
    media_image4.png
    Greyscale

Rubenstein teaches:
a clip fastener for assembly computer fan components. The clip is used in place of threaded fasteners to reduce assembly time and cost ([0001], [0003]) and is detachable ([0007], [0028]). When the clip is added to the fan tray 310 of Nguyen and the cassette is assembled to the face plate 310, the barbed head protrudes outward from the fan tray cassette, similar to where the fastener head is located as shown in Fig 3 (once assembled). The clips are located at opposite edges of the face plate 310 to engage the holes in the cassette 320.
Thus, the combination teaches:
the securing member comprises a first clipping mechanism and a second clipping mechanism (one clip of Rubenstein at each location for fasteners 340 as partially shown in Fig 3, at each hole where an interface between face plate 310 and cassette 320, 6 holes are shown in Fig 3, so 6 clips would be incorporated), wherein the first clipping mechanism is attached at a first clip attachment end to the first edge of the frame member (E1 on Nguyen annotated Fig 3 above) and the second clipping mechanism is attached at a second clip attachment end to the second edge of the frame member (bottom edge opposite E1), wherein the first clipping mechanism is engagable with a first recess (holes in 320 aligned with fasteners 340 as shown in Nguyen Fig 3) of the fan assembly at a first clip engaging end and the second clipping mechanism is engagable with a second recess of the fan assembly at a second clip engaging end (top and bottom of Nguyen 310), such that the fan assembly is removably attached to the frame member (Rubenstein [0007], [0028]) in an instance in which the first clipping mechanism is engaged with the first recess and the second clipping mechanism is engaged with the second recess.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fan unit of Nguyen by replacing threaded fasteners 340 with the clips of Rubenstein to obtain the benefit of faster, lower cost assembly.
Regarding claim 3, the fan unit of Nguyen as modified by the clips of Rubenstein teaches:
the frame member comprises a base plate (Nguyen BP in annotated Fig 3 above), wherein the first edge (top edge E1) of the frame member is an edge of the base plate and the second edge (bottom edge) of the frame member is an edge of the base plate opposite the first edge.
Claims 12 and 13 are rejected for the same reasons as claims 2 and 3 above.

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16 and 18 are also objected to for formal matters (see ¶5-6)
The prior art does not disclose:
wherein the electrical connector is configured to be attached to the fan assembly at one of the intake end and the output end of the fan assembly to allow electricity to be provided to the fan assembly when the fan assembly is in the first position and wherein the electrical connector is configured to be attached to the fan assembly at the other of the intake end and the output end of the fan assembly to allow electricity to be provided to the fan assembly when the fan assembly is in the second position.


Examiner’s Commentary
Comments on modification of Nguyen (US 7,983,039):
Modifying Nguyen to have pins on the frame, i.e. 310 and nuts or a securing plate. Face plate 310 is made of sheet metal. Integrating pins into the face plate would complicate manufacture as compared to the current stamped sheet metal part. The fasteners are currently oriented in the vertical direction, but part 320 could not accommodate a fastening channel in this direction. Thus, the channel would have to be oriented in the direction of flow and would be, at best, aligned holes in two pieces of sheet metal at the intake and outlet end of the individual fans. Further, there are already fasteners (see F1, F2 in annotated Fig 3 above) in this location between the fans. Thus, an additional fastening pin may interfere with the existing fastener. As such, one would not modify Nguyen to have to meet the limitations of claims 6 or 8 without hindsight reasoning.
Nguyen is considered compatible with the handle of claim 9. Nguyen discloses:
the universal replaceable fan unit can be removed (col 9 lines 11-12) from a switch system box (col 2 lines 63-65).
Nguyen discloses that the face plate 310 may be disconnected from the electronic device 100 (Fig 7 step 730, col 9 lines 4-12), and then the fan assembly, i.e. together with the face plate 310, removed. Afterward, the fan face plate can be removed from the fan and attached at the opposite side (col 9 lines 13-26). Thus, the face plate 310 and the fan are removed from the electronic device together. Adding a handle to 

Comments on modification of Aruga:
[AltContent: textbox (A)][AltContent: textbox (B)]
    PNG
    media_image5.png
    406
    475
    media_image5.png
    Greyscale

Aruga duct portion 41 integrates all of the fans and houses the connection to the wiring, as well as being the original location of screws for mounting to the holding board 50. Thus, any modification of Aruga would include mounting the fan assembly to the mounting board by duct portion 41, rather than by the individual fans directly. Looking at the top/left portion of Fig 4A, it appears that sides A and B of 50 are at the same height, and both separated at some distance from the fan assembly 40. This space accommodates wire clips 56a, 56b. Given the difference in height and the distance, one 
When considering modification of Aruga to meet the limitations of claims 6 or 8, Aruga has a screw through a piece of sheet metal. The hole through which the screw passes lacks sufficient length to be interpreted as a channel. Modification to replace the sheet metal with a channel may interfere with the mounting for the wire 44. Incorporating a mounting channel into duct 41 would block a portion of the airflow and increase noise.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In the following summary of prior art teachings, the terms “fan assembly” and “fan mounting” may be interpreted a bit broadly and may not match the claim terms as described in the instant specification. For example, the “fan mounting” may be a sled or drawer for fitting into a cabinet.
The prior art discloses a single connector, centrally located and configured to be usable in either orientation of the fan. See Smith (US 8,385,064), Kliewer (US 2012/0140406) [0030].
The prior art discloses connectors with sufficient slack that they need not be movable or detachable in order to allow rotation of the fan assembly relative to the fan mounting. See Mease (US 2016/0174409) [0025].
The prior art discloses the fan assembly having two connectors, either of which can mate with a connector on the fan mounting. See Nguyen ‘340 (US 8,068,340), 
The prior art discloses the fan assembly having one fixed connector, which can mate with either of two connectors on the fan mounting. See Arreola (US 2014/0211418) [0018], Kliewer (US 2012/0140406) [0030].
The prior art discloses connectors detachable from the fan assembly, but not particularly in conjunction with a reversible fan. See Chen (US 2018/0100512), Curtis (US 7,515,413). Though the connectors may be mechanically detachable, there is no indication that the connector would allow the fan to function if it is reattached in a different position relative to the fan assembly. Since this teaching is lacking, no combination of a removable connector is contemplated with the references summarized above.




    PNG
    media_image6.png
    654
    804
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    633
    373
    media_image7.png
    Greyscale



[AltContent: textbox (F)]
    PNG
    media_image8.png
    672
    551
    media_image8.png
    Greyscale

Regarding claim 1, Arreola discloses: 
A universal replaceable fan unit for cooling, the universal replaceable fan unit comprising:
a fan assembly (fan module 101) comprising an intake end and an output end ([0016], see arrow in Fig 1), wherein the fan assembly is configured to create an airflow from the intake end to the output end;
a fan mounting (base 113, which is a portion of chassis 102, [0016]) configured to receive and secure (via guide pins 116 and connectors 114) the fan assembly in an operable position ([0019]), the fan mounting comprising:
a frame member (F in annotated Fig 3 above); and
a securing member (alignment holes matching guide pins 116 as described in [0017] of the reference are equivalent to “one or more securing plates 200 configured to engaged with one or more of the plurality of pins 205, such that the movement of the fan assembly 120 is restricted in at least one direction” as described in [0059] of the instant specification), wherein the fan mounting is configured to allow the fan assembly to be moved with respect to the fan mounting between a first position defining a first airflow direction and a second position defining a second airflow direction, wherein the first airflow direction is opposite the second airflow direction ([0019]); and
an electrical connector (114 on the fan mounting base 113, [0018]) removably attached (male power connector 115 fixed to the fan assembly interfacing with female power connector 114 on the fan mounting base as described in [0018] ensures mechanical alignment and electrical connection as described in [0019], thus there is some degree of attachment between 114 and 115) to the fan assembly (at connector 115), wherein the electrical connector is configured to allow electricity to be provided to the fan assembly for operation.
Regarding claim 9, Arreola’s pull tabs 111 are located on the fan assembly (fan module 101, [0016]) rather than the fan mounting. In this rejection, the fan mounting has been mapped to a portion of the electronics enclosure/chassis 102, which corresponds 
Regarding claim 10, Arreola discloses: 
the securing member ([0017] “alignment holes matching the guide pins,” the holes are formed in a structure that is equivalent to a securing plate because both have holes that align with the pins) is configured to restrict the movement of the fan assembly with respect to the fan mounting when engaged with the fan assembly.
Modification of Arreola: Arreola does not describe a need for fastening. Pins 116 are described as providing alignment, and alternative alignment features are described ([0017]), none of which provide fastening. At least for this reason, one of ordinary skill would not modify the pins 116 of Arreola to meet the limitations of claims 6 or 8.
Cananzi (US 2016/0146212) discloses a reversible fan module ([0039]) with electrical connectors integrated into the attachment members (see Fig 11).



    PNG
    media_image9.png
    363
    434
    media_image9.png
    Greyscale

Mease (US 2016/0174409) discloses a reversible fan frame, where the electric connector has sufficient slack that it does not need to be detachable ([0025]). The frame is rotatable relative to the electronic device, rather than the fan assemblies being rotatable relative to the frame.



    PNG
    media_image10.png
    616
    329
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    378
    424
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    771
    541
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    721
    555
    media_image13.png
    Greyscale


Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Shih (US 2021/0025401) has priority to 25 July 2019 and is not available under 102(a)(1) or 102(a)(2).

    PNG
    media_image14.png
    766
    403
    media_image14.png
    Greyscale

Regarding claim 1, Shih discloses:
A universal replaceable fan unit for cooling, the universal replaceable fan unit comprising:
a fan assembly (50) comprising an intake end (grille side, see Fig 5) and an output end (opposite grille sides, see arrow indicating flow out of 20 in Fig 4), wherein the fan assembly is configured to create an airflow from the intake end to the output end;
a fan mounting (fan casing 11 together with fan connecting seat 12, conductive socket 13, and socket panel 14) configured to receive and secure the fan assembly in an operable position, the fan mounting comprising:
a frame member (11 together with 13); and
a securing member (the securing member comprises one or more securing plates: the plate of 14 which includes holes 143 [0026]), wherein the fan mounting is configured to allow the fan assembly to be moved with respect to the fan mounting between a first position defining a first airflow direction (see Fig 4) and a second position defining a second airflow direction (see Fig 5, [0027]), wherein the first airflow direction is opposite the second airflow direction; and
an electrical connector (141 or 142) removably attached to the fan assembly, wherein the electrical connector is configured to allow electricity to be provided to the fan assembly for operation ([0027]).
Regarding claim 8, Shih discloses:
the fan assembly comprises a plurality of fastening [slots] (quick insert slots 241), the securing member comprises one or more securing plates (plate of 14 which includes holes 143), and the frame member comprises an end plate (top plate of 13) and a plurality of pins (132) attached to the end plate at one end of each respective pin, wherein the plurality of pins is configured to removably engage with the plurality of fastening channels and with the one or more securing plates ([0025]).
Regarding claim 10, Shih discloses:
the securing member (plate of 14 with slot 143) is configured to restrict the movement of the fan assembly with respect to the fan mounting when engaged with the fan assembly ([0025] “Wherein, the quick insert slot 241, the quick release engagement slot 143, and the quick release member 132 constitute a quick release assembly.”).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745